Beck, J.
(dissenting). — I. I cannot assent to the doctrines and conclusions announced in the majority opinion in this case. The facts are presented in the certificate of the judge upon which the case is brought here on appeal. We cannot look elsewhere for the facts. They are, briefly stated, these: The daughter Jwas Severn teen years old, and, with the father’s consent, was at tervice thirty miles away from his home, and had been for three years, all the time controlling her own w (ges, and supplying her own wants, and receiving noshing for support or necessaries from her father. The father had no knowledge that services were rendered to the daughter by plaintiff, or that his daughter was sick. It is not shown that the daughter was a pauper, or without means to pay the plaintiff. No presumption to that effect will be entertained.
*160II. These facts show that the daughter was emancipated by the father. Emancipation may be shown by circumstances from which may be inferred the consent of the father that the child may control his own time, earnings and actions. Slight circumstances tending to show such consent are sufficient, in the absence of contradictory evidence. Sehouler, Dom. Rel., sec. 267; Everett v. Sherfey, 1 Iowa, 358.
III. Emancipation relieves the child of subjection to the parent, and bestows upon him the capacity of managing his own affairs as if he were of age (Everett v. Sherfey, supra; Sehouler, Dom. Rel., sec. 268); and it also relieves the parent of all legal obligation to support the child (Sehouler, Dom. Rel., sec. 268).
IY. A parent is bound neither at common law, nor by any statute of the state, to support his children who are of age. Monroe County v. Teller, 51 Iowa, 670; Blachley v. Laba, 63 Iowa, 22. As I have shown, an emancipated child stands as to his obligation to his parent and the parent’s exemption from obligation for his support, just as a child who is of age.
y. It may be that the parent would be under obligation to support a pauper child who is of full age, or that a promise would be inferred on the part of the father to render such support. But that point is not in this case, as it is not shown or claimed that the child for whose support the father was sued is a pauper, or not possessed of ample means to pay plaintiff for the services rendered by him.
yi. Doctrines as to the liability of the father for the support of his minor child, and his liability therefor upon a promise, express or implied, and upon other points of the law, are found in the majority ('pinion, from which I dissent. As tending to support my'views, I cite the following decisions of this court: Lawson v. Dawson, 12 Iowa, 512; Johnson v. Barnes, 69 Iowa, 641. See, to the same effect, Schouler, Dom. Rel., sec. 236. In my opinion, the judgment of the district court ought to be Reverse/».